—In an action against the guarantor of a promissory note, defendant appeals from so much of an order of the Supreme Court, Kings County, dated April 12, 1979, as granted his motion to strike the complaint unless plaintiff Weinstein appeared for a further examination before trial, at least three days before the trial of the action. Order modified by deleting therefrom the words "(3) three days” and substituting therefor the words "(30) thirty days”. As so modified, order affirmed insofar as appealed from, with $50 costs and disbursements to appellant. Under the circumstances, the continued examination should take place not less than 30 days prior to the trial. Damiani, J. P., O’Connor, Lazer and Rabin, JJ., concur.